               _-,,;.·


                                                                                                                                                                                    I0:
,t/ ~~   !'.        -·

           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page Lofl



                                                     UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                      v.                                                    (For Offenses Committed On or After November I, 1987)


                                       Samuel Limon-Garrido                                                 Case Number: 3:19-mj-22547

                                                                                                            Michael Litt
                                                                                                            Defendant's Attorn


          REGISTRATION NO. 74993298
                                                                                                                                              JUN 2 lt 2019
          THE DEFENDANT:
                 lZl pleaded guilty to count(s) __
                                                 1 _o_f_C_o_m_.ep_la_i_n_t--------------H.etffct+LEJ~'ltF!K..,·s-,·'.sis''D;:,,1,i;s-'n,:.;11.:;,CT',,;,;;C,O'"u'i-/.R:',lT""',,+
                                                                                                                      '  uio "\            l..1 .. .., ~r       ANIA
                 D was found guilty to count( s)                                                            SY
                                                                                                                                                          DEPUTY
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                           Nature of Offense                                                                           Count Number(s)
          8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                 I
                 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                                •    TIME SERVED                                     )(. _ _ _
                                                                                                     ·u      1c:.J· _ _ _ _ _ days
                lZl Assessment: $10 WAIVED IZl Fine: WAIVED
                lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal,
                 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Wednesday, June 26, 2019
                                                                                                        Date ofimposition of Sentence


         Received
                              =n=u=sM~------
                                                                                                        nk&l!K~ocK
                                                                                                        UNITED STATES MAGISTRATE JUDGE


          Clerk's Office Copy                                                                                                                             3:19-mj-22547
